UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1801


AMERICAN HEARTLAND PORT, INCORPORATED;      JO   LYNN   KRAINA;
SHELLEY REED; MISTY SHANNON,

                Plaintiffs - Appellants,

          v.

AMERICAN    PORT    HOLDINGS,    INCORPORATED,    a    Delaware
corporation;   PATRICK   NICHOLAS   DICARLO,   an   individual;
ARCELORMITTAL    WEIRTON  LLC,   a   corporation;   DANIEL   L.
DICKERSON, individually; ANDREW S. FELLOWS, individually;
JAMES C. BRECKINRIDGE, individually,

                Defendants – Appellees,

          and

ALLIED INVESTMENT PARTNERS PJSC, a foreign corporation;
ARCELORMITTAL   WEIRTON   INCORPORATED;  STANLEY   BALLAS,
individually; CHANNEL POINT PARTNERS, a corporation; JAMES
MARTODAM, individually,

                Defendants.



                              No. 14-1809


AMERICAN HEARTLAND PORT, INCORPORATED;      JO   LYNN   KRAINA;
SHELLEY REED; MISTY SHANNON,

                Plaintiffs - Appellants,

          v.

AMERICAN    PORT    HOLDINGS,    INCORPORATED,    a    Delaware
corporation;   PATRICK   NICHOLAS   DICARLO,   an   individual;
ARCELORMITTAL   WEIRTON  LLC,   a  corporation; DANIEL L.
DICKERSON, individually; ANDREW S. FELLOWS, individually;
JAMES C. BRECKINRIDGE, individually,

                Defendants – Appellees,

          and

ALLIED INVESTMENT PARTNERS PJSC, a foreign corporation;
ARCELORMITTAL   WEIRTON  INCORPORATED;   JAMES   MARTODAM,
individually; STANLEY BALLAS, individually; CHANNEL POINT
PARTNERS, a corporation,

                Defendants.



                              No. 14-2249


AMERICAN HEARTLAND PORT, INCORPORATED;      JO   LYNN   KRAINA;
SHELLEY REED; MISTY SHANNON,

                Plaintiffs - Appellants,

          v.

AMERICAN    PORT    HOLDINGS,    INCORPORATED,    a    Delaware
corporation;   PATRICK   NICHOLAS   DICARLO,   an   individual;
ARCELORMITTAL    WEIRTON  LLC,   a   corporation;   DANIEL   L.
DICKERSON, individually; ANDREW S. FELLOWS, individually;
JAMES C. BRECKINRIDGE, individually,

                Defendants – Appellees,

          and

ALLIED INVESTMENT PARTNERS PJSC, a foreign corporation;
ARCELORMITTAL   WEIRTON  INCORPORATED;   JAMES   MARTODAM,
individually; STANLEY BALLAS, individually; CHANNEL POINT
PARTNERS, a corporation,

                Defendants.




                                   2
Appeals from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:11-cv-00050-FPS-JES)


Submitted:   November 24, 2015        Decided:   December 15, 2015


Before MOTZ and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


John Hampton Tinney, Jr., TINNEY LAW FIRM, PLLC, Charleston,
West Virginia, for Appellants. Wendy G. Adkins, Stephen Michael
LaCagnin, JACKSON KELLY, PLLC, Morgantown, West Virginia; Dennis
Joseph Powers, Kenneth L. Schmetterer, DLA PIPER US LLP,
Chicago, Illinois, for Appellees.      Patrick Nicholas DiCarlo,
Newport Beach, California, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 3
PER CURIAM:

     American   Heartland   Port,   Inc.,    Jo   Lynn   Kraina,     Shelley

Reed, and Misty Shannon (collectively, Plaintiffs) appeal the

district court’s order dismissing their claims against Patrick

Nicholas DiCarlo (No. 14-1801) and the order granting summary

judgment to ArcelorMittal Weirton, LLC (No. 14-1809). *              We have

reviewed the record and find no reversible error.            Accordingly,

we affirm.    Am. Heartland Port, Inc. v. Am. Port Holdings, Inc.,

No. 5:11-cv-00050-FPS-JES (N.D. W. Va. Mar. 21, 2014; July 17,

2014 & Oct. 8, 2014).

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the    materials    before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




     * Plaintiffs also noted an appeal of the district court’s
order denying their motion for new trial, entered on October 8,
2014 (No. 14-2249).    Because Plaintiffs failed to brief this
issue in their informal opening brief, they have waived any
challenge to that order. See Jackson v. Lightsey, 775 F.3d 170,
177 (4th Cir. 2014) (“The informal brief is an important
document; under Fourth Circuit rules, our review is limited to
issues preserved in that brief.”).     To the extent Plaintiffs’
argument in their brief challenging the district court’s denial
of their motion for a protective order relates to their motion
for new trial, we find no reversible error.



                                    4